As filed with the Securities and Exchange Commission on May 30 , 2014 Registration File No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ING USA ANNUITY AND LIFE INSURANCE COMPANY IOWA (State or other jurisdiction of incorporation or organization) 41-0991508 (I.R.S. Employer Identification Number) 1475 Dunwoody Drive West Chester, PA 19380-1478 (610) 425-3400 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Nicholas Morinigo, Esq. ING USA Annuity and Life Insurance Company 1475 Dunwoody Drive West Chester, PA 19380-1478 (610) 425-3447 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this registration statement (Approximate date of commencement of proposed sale to the public) If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box: ¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated Filer ¨ Non-accelerated filer þ (Do not check if a smaller reporting company) Smaller reporting company ¨ Calculation of Registration Fee Title of Each Class of Proposed Maximum Proposed Maximum Amount of Registration Securities to be Amount to be Registered Offering Price Per Unit Aggregate Offering Price Fee Registered Interests in Flexible * * $1,000,000.00 $128.80 Premium Deferred Combination Variable and Fixed Annuity Contracts * The proposed maximum aggregate offering price is estimated solely for the purpose of determining the registration fee. The amount to be registered and the proposed maximum offering price per unit are not applicable as these securities are not issued in predetermined amounts or units. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a) may determine. PART I INFORMATION REQUIRED IN PROSPECTUS THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. ING USA ANNUITY AND LIFE INSURANCE COMPANY Separate Account B , 2014, Prospectus for the [ING PotentialPlus Annuity] The contract described in this prospectus is a flexible premium deferred combination variable and fixed annuity contract (the “Contract”) issued by ING USA Annuity and Life Insurance Company (the “Company,” “we,” “us” or “our”). This prospectus sets forth the information you ought to know before investing. You should read it carefully and keep it for future reference. The Contract provides a means for you to allocate Premium and make Reallocations to the following Segments and variable sub-accounts: · Indexed Segments with [1, 3, 5 and 7 year terms] with positive or negative Index Credits reflecting changes to the Index, subject to a Cap Rate and a Buffer. Not all combinations of Buffers, Terms or Indexes may be available as Segments. Available Indexed Segments are listed on the inside cover. · A Sub-account of Variable Annuity Account B (“Separate Account B”), which invests in the [ING Liquid Assets Portfolio]. There is a substantial risk that you may lose principal in the Indexed Segments because you absorb any losses that are greater than the Buffer for each Indexed Segment. You also bear the risk that you may receive less than your principal if you invest in a Sub-account and/or if a Surrender Charge is applied to a Surrender or Withdrawal. Right to Examine Period. You may return the contract within [] days of its receipt (or longer as state law may require or when issued as a replacement contract). If so returned, we will promptly pay you the Accumulation Value as of the date the returned contract is received by us. See page 30. Exchanges. Your agent should only recommend an exchange (replacement) if it is in your best interest and only after evaluating your personal and financial situation and needs, tolerance for risk and the financial ability to pay for the contract. How to Reach Us. To reach Customer Service – Call: 1-800-366-0066 Write: P.O. Box 9271, Des Moines, Iowa 50306-9271 Getting Additional Information. You may obtain the [], 2014, Statement of Additional Information (“SAI”) for the contract without charge by contacting Customer Service at the telephone number and address shown above. The SAI is incorporated by reference into this prospectus, and its table of contents appears on page 41. You may also obtain a prospectus or SAI for any of the Funds without charge in the same way. This prospectus, the SAI and other information about Separate Account B may be obtained without charge by accessing the Securities and Exchange Commission (“SEC”) website, www.sec.gov. The SEC maintains a web site (www.sec.gov) that contains the SAI, material incorporated by reference, and other information about us, which we file electronically. The reference number assigned to the contract is 333-. If you received a summary prospectus for an underlying Fund available through the contract, you may obtain a full prospectus and other information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the Fund’s summary prospectus. The SEC has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense . NOT : FDIC/NCUA INSURED; A DEPOSIT OF A BANK; BANK GUARANTEED; NOR INSURED BY ANY FEDERAL GOVERNMENT AGENCY. MAY LOSE VALUE . We may pay compensation to broker/dealers whose registered representatives sell the contract. See page 30. The Indexed Segments and Sub-Account currently open and available to new Premiums and Reallocations under your Contract are: Indexed Segments : Index Segment Term Buffers Available [Index/ETF1] 7 year [10%, 20%, 30%] [Index/ETF1] 5 year [10%, 20%, 30%] [Index/ETF1] 3 year [10%, 20%, 30%] [Index/ETF1] 1 year [10%, 20%, 30%] [Index/ETF2] 7 year [10%, 20%, 30%] [Index/ETF2] 5 year [10%, 20%, 30%] [Index/ETF2] 3 year [10%, 20%, 30%] [Index/ETF2] 1 year [10%, 20%, 30%] [Index/ETF3] 7 year [10%, 20%, 30%] [Index/ETF3] 5 year [10%, 20%, 30%] [Index/ETF3] 3 year [10%, 20%, 30%] [Index/ETF3] 1 year [10%, 20%, 30%] [Index/ETF4] 7 year [10%, 20%, 30%] [Index/ETF4] 5 year [10%, 20%, 30%] [Index/ETF4] 3 year [10%, 20%, 30%] [Index/ETF4] 1 year [10%, 20%, 30%] Sub-Accounts : [ING Liquid Assets Portfolio (Class _)] Contents Surrenders and Withdrawals 23 Glossary 1 Cash Surrender Value 23 Synopsis – The Contract 3 Withdrawals 24 Synopsis – Fees and Expenses 4 Regular Withdrawals 24 Condensed Financial Information 6 Systematic Withdrawals 24 Financial Statements 6 Surrender Charges on Systematic Withdrawals 25 Risk Factors 6 Withdrawals from Individual Retirement Annuities 25 ING USA Annuity and Life Insurance Company 7 Sub-account Transfers 26 ING USA Separate Account B 8 Death Benefit 26 Sub-accounts 8 Death Benefit prior to the Maturity Date 26 Sub-account Value 8 Spousal Beneficiary Contract Continuation 26 Changes to a Sub-account and/or Separate Account B 9 Payment of the Proceeds to a Spousal or Non-spousal Beneficiary Voting Rights 9 27 Separate Account used for Indexed Segments 9 Death Benefit Once Annuity Payments Have Begun 27 Product Regulation 10 Annuity Payments and Annuity Plans 27 Fees and Expenses 10 Annuity Payments 27 Surrender Charge 10 Calculation of Annuity Payments 28 Overnight Charge 11 Annuity Plans 28 Premium Tax 11 Death of the Annuitant who is not an Owner 28 Excess Transfer Charge 11 Other Important Information 28 Product Charge 12 Annual Report to Owners 28 Underlying Fund Expenses 12 Suspension of Payments 29 The Annuity Contract 12 Misstatement Made by Owner in Connection with Purchase of the Owner 12 Contract 29 Joint Owner 12 Insurable Interest 29 Annuitant and Contingent Annuitant 13 Assignment 29 Beneficiary 13 Contract Changes — Applicable Tax Law 30 Change of Owner or Beneficiary 13 Right to Examine and Return The Contract 30 Contract Purchase Requirements 14 Non-Waiver 30 Anti-Money Laundering 14 Special Arrangements 30 Availability of the Contract 14 Selling the Contract 30 Crediting of Premium Payments 15 State Regulation 31 Accumulation Value 15 Legal Proceedings 32 Administrative Procedures 15 Legal Matters 32 Other Contracts 15 Experts 32 Allocations 15 Further Information 32 Segment Participation Requirements for Indexed Segments 15 Incorporation of Certain Documents by Reference 32 Rate Threshold for Indexed Segments 16 Inquiries 33 Initial Allocation to an Indexed Segment 16 United States Federal Income Tax Considerations 33 Reallocations at the End of a Segment Term 16 Introduction 33 Dollar Cost Averaging 16 Types of Contracts: Non-Qualified and Qualified 33 The Indexed Segments 17 Taxation of Non-Qualified Contracts 33 Indexed Segments 17 Taxation of Qualified Contracts 36 Segment Term 17 Assignment and Other Transfers 39 Index Credit 17 Possible Changes in Taxation 39 Index Change 17 Same-Sex Marriages 39 Cap Rate 18 Taxation of Company 39 Buffer 18 Statement of Additional Information 40 Indexed Segment Value on Segment Start Date and Segment End Date 18 Indexed Segment Value During the Segment Term 18 Withdrawal Adjustments 19 The Indexes 21 Availability of Indexes 22 Index Sponsors 22 The Interim Segment 22 Interim Segment Value 23 1 Glossary Contract Anniversary – The same day and month each year as the Contract Date. If the Contract Date is February This glossary defines the special terms used throughout the 29 th , in non-leap years, the Contract Anniversary shall be prospectus. A special term used in only one section of the March 1 st . prospectus is defined there. The page references are to Contract Date – The date on which the Contract becomes sections of the prospectus where more information can be effective. The Contract Date is shown on the first page of found about a special term. the Contract. Accumulation Value – On the Contract Date, the Contract Year – The period beginning on a Contract Accumulation Value equals the Initial Premium paid less Anniversary (or, in the first Contract Year only, beginning any premium tax, if applicable. At any time after the on the Contract Date) and ending on the day preceding the Contract Date, the Accumulation Value equals the sum next Contract Anniversary. of the value for each Indexed Segment, Sub-account and Death Benefit – The amount payable to the Beneficiary upon Interim Segment. See page15. death of any Owner (or, if the Owner is not a natural Additional Premium – Any payment, other than the Initial person, upon the death of the Annuitant) prior to the Premium, made by you and accepted by us for the Annuity Commencement Date. See page 26. Contract. See page 14. Endorsements – Attachments to the Contract that add to, Annuitant – The individual designated by you and upon amend, change, modify or supersede the Contract’s terms whose life Annuity Payments are based. The Annuitant or provisions. on the Contract Date is shown on the first page of the Fixed Interest Rate – The declared annual interest rate Contract. See page 13 12. applicable to an Interim Segment. See page 23. Annuity Commencement Date – The date on which Annuity Free Amount Percentage – Equals 10% of the Contract’s Payments commence. See page 27. Accumulation Value as determined on the date of the first Annuity Payments – Periodic payments made by us to you or, Withdrawal during the Contract Year. This is the amount subject to our consent in the event the payee is not a natural you may withdraw without any Surrender Charge. See person, to a payee designated by you. See page 27. page 10. Annuity Plan – An option elected by you that determines the Fund – The mutual fund in which a Sub-account invests. See frequency, duration and amount of the Annuity Payments. page 8. See page 27. General Account - An account which contains all of our Beneficiary – The individual or entity you select to receive assets other than those held in our separate account(s). the Death Benefit. See page 13. Index – An index or exchange traded fund used in calculating Buffer – The maximum percentage loss that the Company the return of an investment in and Indexed Segment. We absorbs over the Segment Term before an Indexed currently offer Indexed Segments based on the Segment will lose value. See page 18 performance of a securities index or exchange-traded Business Day – Any day that the New York Stock Exchange fund. For this prospectus, the term “Index” refers to both (NYSE) is open for trading, exclusive of federal holidays, an index and an exchange-traded fund. See page 21. or any day the Securities and Exchange Commission Index Change – The percentage change in an applicable (SEC) requires that mutual funds, unit investment trusts Index during a Segment Term, which is used to calculate or other investment portfolios be valued the Index Credit under an Indexed Segment. See page 17. Cap Rate – The maximum Indexed Change that may be Index Credit The amount credited to each Premium applied at the end of each Segment Term. It is declared allocation and Reallocation to an Indexed Segment and is on the Segment Start Date and is guaranteed for the based on the performance of the applicable Index Change Segment Term. See page 17. as measured over the Segment Term subject to the Buffer Cash Surrender Value – The amount you receive upon and Cap Rate. See page 17. Surrender of the Contract which equals the Accumulation Indexed Segment – an investment option for which the Value minus any applicable charges. See page 23. performance is determined based upon a specific Index, Code – The Internal Revenue Code of 1986, as amended. Segment Term, Buffer, and Cap Rate. See page 17. Company, we, us or our – ING USA Annuity and Life Index Number – The value of the Index. It excludes any Insurance Company (ING USA), a stock company dividends that may be paid by the firms that comprise the domiciled in Iowa. See page 7. Index. See page 17. Contingent Annuitant – The individual who is not an Initial Premium – The payment made by you to us to put the Annuitant and will become the Annuitant if the named Contract into effect. See page 14. Annuitant dies prior to the Annuity Commencement Date Insurable Interest - A lawful and substantial economic and the Death Benefit is not otherwise payable. See page interest in the continued life of a person. An Insurable 1312. Interest does not exist if the Owner’s sole economic Contract – This Flexible Premium Deferred Combination interest in the Annuitant arises as a result of the Variable and Fixed Annuity Contract, together with any Annuitant’s death. attached application, amendments, or Endorsements. 1 Interim Segment - A fixed account that is used as a “holding” Reallocation – Allocations of the value of a Sub-Account, account for administrative purposes. See page 22. Interim Segment or Indexed Segment (at the end of a Irrevocable Beneficiary – A Beneficiary whose rights and Segment Term) among available Indexed Segments or interests under the Contract cannot be changed without Sub-accounts. See page 15. his, her or its consent. See page 13. Right To Examine and Return The Contract Period – The Joint Owner – An individual who, along with another period of time during which you have the right to return individual Owner, is entitled to exercise the rights the Contract for any reason, or no reason at all, and incident to ownership. Both Joint Owners must agree to receive the payment as described in the Right To Examine any change or the exercise of any rights under the and Return The Contract provision appearing on the first Contract. The Joint Owner may not be an entity and may page of the Contract. See page 30. not be named if the Owner is an entity. The Joint Owner, Segment End Date – The date on which the Segment Term if any, on the Contract Date is shown on the first page of ends. Segment End Dates are the 24 th of each month . the Contract. See page 12. Segment Participation Requirements – The requirements Maturity Date – The Contract Anniversary following the that must be met before Premium may be allocated or oldest Annuitant’s attainment of age 95 on which the Reallocations may be made to an Indexed Segment. See Proceeds are used to determine the amount paid under the page 15. Annuity Plan chosen. See page 27. Segment Start Date – The date on which the Segment Term Notice to Us – Notice made in a form that: (1) is approved by, begins. Segments Start Dates are the 25 th day of each or is acceptable to, us; (2) has the information and any month. documentation we determine in our discretion to be Segment Term – The period beginning on the Segment Start necessary to take the action requested or exercise the right Date and ending on the Segment End Date. specified; and (3) is received by us at Customer Service at Separate Account – Separate Account B. Separate Account the address specified on the first page of the Contract. B is a segregated asset account that supports variable Under certain circumstances, we may permit you to annuity contracts. Separate Account B is registered as a provide Notice to Us by telephone or electronically. unit investment trust under the Investment Company Act Notice to You - Written notification mailed to your last of 1940 and it also meets the definition of “separate known address. A different means of notification may account” under the federal securities laws. See page 8. also be used if you and we mutually agree. When action Sub-account – A division of Separate Account B that invests is required by you, the time frame and manner for in a Fund. See page 8 response will be specified in the notice. Surrender – A transaction in which the entire Cash Surrender Owner – The individual (or entity) that is entitled to exercise Value is taken from the Contract. See page 23. the rights incident to ownership. The terms “you” or Surrender Charge – A charge applied to certain Withdrawals “your,” when used in the Contract, refer to the Owner. or a Surrender that will reduce the amount paid to you. The Owner on the Contract Date is shown on the first See page 10. page of the Contract. See page 12. Terminal Condition – An illness or injury that results in a life Premium – Collectively the Initial Premium and any expectancy of twelve months or less, as measured from Additional Premium. See page 14. the date of diagnosis by a Qualifying Medical Premium Receipt Date – The date a Premium is received by Professional. us. Valuation Period – The time from the close of regular trading Proof of Death - The documentation we deem necessary to on the New York Stock Exchange on one Business Day to establish death including, but not limited to: (1) a certified the close of regular trading on the next succeeding copy of a death certificate; (2) a certified copy of a Business Day. statement of death from the attending physician; (3) a “We”, “our”, or “us” – When used in the Contract, means finding of a court of competent jurisdiction as to the cause ING USA Annuity and Life Insurance Company, a stock of death; or (4) any other proof we deem in our discretion company domiciled in Iowa. to be satisfactory to us. Withdrawal – A transaction in which only a portion of the Qualifying Medical Professional – A legally licensed Cash Surrender Value is taken from the Contract. practitioner of the healing arts who: (1) is acting within the scope of his or her license; (2) is not a resident of your household or that of the Annuitant; and (3) is not related to you or the Annuitant by blood or marriage See page 11. 2 Synopsis – The Contract This synopsis reviews some important things that you should know about the contract. We urge you to read the entire prospectus for complete details. This Synopsis is designed only as a guide. Certain features and benefits may vary depending on the state in which your contract is issued. You can use an annuity to save money for retirement and to receive retirement income for life. It is not meant to be used to meet short- term financial goals. This annuity is a flexible premium deferred combination variable and fixed annuity contract. If you purchase the annuity with after-tax money, the first payment must be at least $25,000. We refer to this annuity as a non-qualified contract. If you 1purchase the annuity with pre-tax money, the first payment must be at least $1,000. We refer to this annuity as a qualified contract. Additional payments, known as Additional Premium, must be at least $1,000 for both qualified and non-qualified contracts. We may limit Additional Premiums in our sole discretion. Premiums cannot total more than $1,000,000 unless you receive approval from us. THE ANNUITY CONTRACT How does the contract work? The contract is between you and us. You pay premium into your contract, and we agree to make payments to you starting when you elect to begin receiving Annuity Payments. The contract has an accumulation phase and an income phase. During the accumulation phase , your contract’s value, which we refer to as the Accumulation Value can increase or decrease, based upon the Indexed Segments or Sub-accounts to which your Accumulation Value is allocated. See page 8. Because earnings under the annuity contract are tax-deferred, you do not pay taxes on the earnings until the money is paid to you because of an Annuity Payments, Withdrawal or Surrender. Special rules apply to taxation of amounts invested in a Roth IRA. See page 33. During the income phase , we begin to pay money to you. The income phase begins when you elect to begin receiving Annuity Payments. If you elect to begin receiving Annuity Payments, we use the Accumulation Value of your contract to determine the amount of income you receive. Depending on the Annuity Plan you choose, you can receive payouts for life or for a specific period of time. You select the date the payouts start, which we refer to as the Annuity Commencement Date, and how often you receive them. See page 28 for more information about Annuity Payments and Annuity Plans available to you. What happens if I die? The annuity contract has a death benefit that pays money to your Beneficiary if the Owner (or the Annuitant if the Owner is not a natural person) dies. The death benefit is equal to the Accumulation Value. See page 26 for more information about the death benefit. FEES AND EXPENSES What fees and/or charges do you deduct from my contract? You will pay certain fees and charges while you own the annuity contract, and these fees and charges will be deducted from your Accumulation Value. The amount of the fees and charges depend on how your Accumulation Value is allocated. For specific information about these fees and charges, see page 10. TAXES How will payouts and withdrawals from my annuity contract be taxed? The annuity contract is tax-deferred, which means you do not pay taxes on the contract’s earnings until the money is paid to you. When you make a withdrawal, you pay ordinary income tax on the accumulated earnings. Annuity Plan payments are taxed as annuity payments, which generally means that only a portion of each payment is taxed as ordinary income. You may pay a federal income tax penalty on earnings you withdraw before age 59½. See page 33 for more information. Your annuity contract may also be subject to a premium tax, which depends on your state of residency. See page 11 for more information. Does buying an annuity contract in a retirement plan provide extra tax benefits? No. Buying an annuity contract within an IRA or other tax-deferred retirement plan doesn’t give you any extra tax benefits, because amounts contributed to such plans are already tax-deferred. Choose to purchase the annuity contract based on its other features and benefits as well as its risks and costs, not its tax benefits. 3 OTHER INFORMATION What else do I need to know? We may change your contract from time to time to follow federal or state laws and regulations. If we do, we will provide Notice to You of such changes in writing. Compensation: We may pay the broker-dealer for selling the contract to you. Your broker-dealer also may have certain revenue sharing arrangements or pay its personnel more for selling the contract than for selling other annuity contracts. See page 30 for more information. Right to Examine the Contract: You may cancel the contract by returning it within [] days of receiving it (or a longer period if required by state law). See page 30 for more information. State Variations: Due to state law variations, the options and benefits described in this prospectus may vary or may not be available depending on the state in which the contract is issued. Possible state law variations include, but are not limited to, minimum Premium and, issue age limitations, Right to Examine rights, annuity payment options, ownership and interests in the contract and assignment privileges. This prospectus describes all the material features of the contract. To review a copy of the contract and any endorsements, contact Customer Service. Synopsis – Fees and Expenses The following tables describe the fees and expenses that you will pay when buying, owning, and Surrendering the Contract. Maximum Transaction Charges This item shows the maximum transactional fees and charges that you will pay if more than one Sub-account is available at any time and you transfer Accumulation Value between Sub-accounts. Excess Transfer Charge 1 : [$50] Surrender Charge: A Surrender Charge will apply to certain Withdrawals or a Surrender according to the schedule below. The rate of the Surrender Charge is a percentage of the Premium payment surrendered . A separate Surrender Charge schedule will apply to each Premium and will diminish each year. The Surrender Charge is deducted from the Contract’s Accumulation Value. Surrender Charge Schedule: Full years since Premium Receipt Date 1 2 3 4 5 6 7 8+ Surrender Charge (as a percentage of 8% 8% 7% 6% 5% 4% 3% 0% Premium withdrawn Premium Taxes: A charge for premium Taxes may also be deducted. See page 11. Maximum Periodic Fees and Charges This item describes the maximum recurring fees and charges that you will pay periodically during the time that you own the contract, not including underlying Fund fees and expenses. Maximum Annual Administrative Charge 2 $[] Separate Account Annual Expenses [Product Fee] 3 [1.50%] (as a percentage of Accumulation Value) Maximum Total Separate Account Annual Expenses [1.50%] (as a percentage of Accumulation Value) Fund Fees and Expenses This item shows the minimum and maximum total operating expenses charged by the Funds that you may pay periodically during the time you own the contract. The minimum and maximum expenses listed below are based on expenses for the Funds’ most recent 4 fiscal year ends without taking into account any fee waiver or expense reimbursement arrangements that may apply. More detail concerning each Fund’s fees and expenses is contained in the prospectus for each Fund. Total Annual Fund Operating Expenses Minimum Maximum (expenses that are deducted from Fund assets, [%] 4 [ 0.%] 4 including management fees, distribution (12b-1) and/or service fees, and other expenses.) 1. The charge is assessed on each transfer between Sub-accounts after 12 during a Contract Year (which we refer to as an Excess Transfer). Because only one Sub-account is currently available this charge is currently not applicable. 2. The current charge may be less than the maximum amount shown. 3. This charge is accrued and deducted on Business Days as a percentage of and from the value in each variable Sub-account. The charge is not applicable to values allocated to Indexed Segments. The current charge may be less than the maximum amount shown. 4. This is the amount for the ING Liquid Assets Portfolio (Class _), which is the only Fund currently available. Example This example is intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include transaction charges, administrative charges, Separate Account annual expenses and Fund fees and expenses. The Example assumes that you invest $10,000 in the contract for the time periods indicated. The example also assumes that your investment has a 5% return each year and assumes the maximum Fund fees and expenses. Although your actual costs may be higher or lower, based on these assumptions your costs would be: If you Surrender or annuitize your Contract at the end of the applicable time period 1 year 3 years 5 years 10 years [] [] [] [] If you do not Surrender your Contract 1 year 3 years 5 years 10 years [] [] [] [] ` Available Allocation Strategies The Contract provides a means for you to allocate Premium or make Reallocations to one or more allocation strategies. Three allocation strategies are currently available: Indexed Segments– An Indexed Segment’s value depends on the performance of an Index, the Cap Rate we declare and the Buffer and Segment Term you have selected. The Index Credit is the percentage change in the Index that is used in calculating the Segment’s value. If the percentage change in the Index is positive, a positive Index Credit will be applied up to the Cap Rate for the Indexed Segment selected. If the percentage change in the Index is negative, the Index Credit will be negative to the extent the percentage change in the Index exceeds the Buffer for the Indexed Segment. For Withdrawals or a Surrender made prior to the end of a Segment Term a pro-rated Index Cap and Buffer will apply. One or more Indexed Segments may be available. Index Credits are recalculated and applied to the Indexed Segment’s value daily. See page 17. Sub-accounts – You may allocate Premium or make Reallocations to a Sub-account as described above . Currently, the only available Sub-account is the Sub-account that invests in the [ING Liquid Assets Portfolio]. See page 8. Which allocation strategy is right for you depends on your investment time horizon, need for liquidity and risk tolerance. The Contract and the allocation strategies are not designed to be short-term investments. In addition to the allocation strategies listed above, the Interim Segment is a fixed account that is used as a “holding” account for administrative purposes in connection with Indexed Segments. See page 22. 5 Condensed Financial Information In the first amendment to this prospectus after we begin offering the contract, we will provide condensed financial information about Separate Account B Sub-accounts available under the contract. These tables will show the accumulation unit values of the Sub- account(s) at the beginning of the period(s) shown, at the end of the period(s) shown and the number of accumulation units outstanding at the end of the period(s) shown. Financial Statements The statements of assets and liabilities, the statements of operations, the statements of changes in net assets and the related notes to financial statements for Separate Account B and the financial statements and the related notes to financial statements for ING USA Annuity and Life Insurance Company are located in the Statement of Additional Information. Risk Factors Purchasing the Contract involves certain risks. Additional information about these risks appears under “Surrender Charge” on page 10, and “Surrenders and Withdrawals” on page 23. You should carefully consider your personal tax situation, and the expected U.S. federal income tax treatment, with your qualified tax advisor before you purchase a Contract. See page 33 for a discussion of some general tax considerations. Liquidity Risk – The Contract is designed for long-term investment and Premiums should be held for at least the length of the Surrender Charge period. The Free Amount Percentage provides some liquidity. However, if you Surrender more than the Free Amount Percentage, a Surrender Charge may apply, which could result in loss of principal and earnings. Because the Contract provides only limited liquidity during the Surrender Charge period, it is not suitable for short-term investment. Investment Risk for Indexed Segments – The investment risk and return characteristics for Indexed Segments are expected to fall in between those typical of fixed index annuities and those typical of equity mutual funds or variable annuities. A fixed index annuity typically guarantees principal, and provide returns based in part on the performance of an Index. A variable annuity does not guarantee principal, and may provide for up to 100% participation in equity or other markets. Indexed Segments may offer greater upside potential than fixed index annuities, however it will also offer less downside protection and does not provided a guaranteed minimum return (unlike most fixed or fixed index annuities) or guarantee principal. Long-term returns under the Indexed Segments may be higher than those offered by a typical fixed index annuity, but may be more volatile than under a typical fixed indexed annuity. The protection provided by a Buffer may make the Indexed Segments more suitable than direct equity investment or a variable annuity for risk-averse Owners but provides more risk than an indexed annuity that guarantees principal. However, expected long-term returns of the Indexed Segments will be lower than those for equity mutual funds or variable annuities. Past performance of an Index is not an indication of future performance. Loss of Principal in the Indexed Segments – The Index Credit provide by an Indexed Segment could be negative— unlike fixed indexed annuities, which generally provide a guaranteed minimum return. There is a substantial risk of loss of principal in an Indexed Segment , the return will be negative to the extent the Index’s negative performance during the Segment Term exceeds the Buffer. For example, if you select an Index Buffer with a 10% buffer and an Index returns -40%, you will lose 30% of the value allocated to that Segment. This means that you could lose up to 80% of the Premium invested in an Indexed Segment with a 20% Buffer and 90% of the Premium invested in an Indexed Segment with a 10% Buffer. Each Premium invested in an Indexed Segment is subject to this loss during each Segment Term. See page18. The Buffer is pro-rated with respect to Segment’s value surrendered prior to the Segment End Date. In addition, Surrender Charges may result in a loss of Premium for Withdrawals or a Surrender from an Indexed Segment prior to the end of the Surrender Charge Period. You are assuming the risk that an investment in an Indexed Segment could offer a negative return. Loss of Principal Due to Surrender Charge – A Surrender Charge may apply to certain Withdrawals or a Surrender. A Separate Surrender Charge Schedule will apply to each Premium we receive. The Surrender Charge is designed to recover the costs we incur in selling the Contract if you request a Surrender or Withdrawal that is too early. Any Surrender Charge could result in the loss of principal and earnings. You bear the risk of loss that you may receive less than your Premium . See page 10. We may Add an Index, Add an Indexed Segment, or Cease to Accept Additional Premiums or Reallocations to an Indexed Segment – We may add Indexed Segments utilizing new Indexes as we deem appropriate, subject to approval by the insurance supervisory official in the jurisdiction in which the Contract is issued. Alternatively, we may cease to accept Additional Premiums to an Indexed Segment utilizing a particular Index at any time in our sole discretion. We may also cease to accept Reallocations to an Indexed Segment (when you reallocate from one Segment to another), or cease to permit the Indexed Segment’s value from continuing to be applied to an Indexed Segment at the end of a Segment Term. The Contract will have at least one Indexed Segment available at all times, although you may not invest in an Indexed Segment with a Segment End date later than the contract’s Maturity 6 Date. You bear the risk that we may not add new Indexed Segments using new Indexes, or that Indexed Segments utilizing fewer Indexes will be available than when you bought the Contract. We may decide to Eliminate an Index – We may eliminate an Index from use in the Indexed Segments under the following conditions: the Index is discontinued by its sponsor; its composition is substantially changed; our agreement with the sponsor of the Index is terminated or we determine that conditions in the capital markets do not permit us to effectively establish reasonable Cap Rates (see page 17). With respect to a particular Indexed Segment, we will not eliminate an Index before the end of the Segment Term utilizing the Index (although we may Substitute it, as discussed below). In other words, we will not eliminate an Index for an Indexed Segment to which you have made an allocation until the end of the Segment Term. Rather, in determining to eliminate an Index, we will cease accepting Additional Premiums or Reallocations to Indexed Segments utilizing the eliminated Index, or cease to permit the Indexed Segment’s value from continuing to be applied to such Indexed Segment at the end of the Segment Term, until you no longer have any allocations to Indexed Segments utilizing the Index, at which time the Index will be eliminated. See page 22. The Contract will have at least one Indexed Segment available at all times. You bear the risk that fewer Indexes will be available than when you bought the Contract. We may need to Substitute an Index – We will substitute an Index only in the event that the Index is discontinued by its sponsor, or the circumstances under which our agreement with the sponsor is terminated do not allow sufficient time for us to eliminate the Index. If we need to substitute an Index before the end of a Segment Term for an Indexed Segment(s) utilizing the Index, we will designate an index that is comparable, which means the designated substitute Index would have a similar composition of underlying securities, sufficient liquidity for hedging and recognition in the marketplace. Also, we will designate a substitute Index that has similar performance. We will calculate the Index Credit using the performance of the designated substitute Index. The Index Credit will reflect the Index Change of the designated substitute Index over the Segment Term, but still subject to the same Cap Rate that we declared at the beginning of the Segment Term. The designated substitute Index may perform differently than the discontinued Index. See page 22. You bear the risk that the Index Credit attributable to the designated substitute Index may not be as great as the Index Credit you might have been anticipating based on the discontinued Index. The Interim Segment is the Default when an Indexed Segment is Eliminated – We will notify you in writing at least 30 days prior to the end of a Segment Term if an Indexed Segment in which you are invested will not be available for renewal. If we do not receive direction from you regarding that Segment, at the end of the Segment Term we will make a Reallocation from that Segment to the Interim Segment. The Cap Rate for Indexed Segments is determined on the Segment Start Date – You will not know the Cap Rate for the Segments you have allocated Premium or made a Reallocation to in advance of the Segment Start Date. Prior to the Segment Start Date, you may elect a Rate Threshold representing the minimum Cap Rate you are willing to accept. Premium will remain in the Interim Segment until a Rate Threshold you set is met or until you provide alternate instructions. No Ownership of the Underlying Securities in the Indexed Segments.– When you purchase the Contract and allocate Premium or make a Reallocation to an Indexed Segment you are not investing in the Index or in a mutual fund or exchange traded fund that tracks the Index for the Indexed Segment you select. Your Index Credit is limited by the Cap Rate which means that your Index Credit will be lower than if you had invested in a mutual fund or exchange traded fund designed to track the performance of the applicable Index and the performance is greater than the Cap Rate we declare. In addition, you will not have voting rights or rights to receive cash dividends or other distributions or other rights that holders of the shares of the funds or holders of securities comprising the Indexes would have. Limitations on Transfers from Indexed Segments— You may make allocations from one Indexed Segment to another Indexed Segment only at the end of a Segment Term. You can make Withdrawals from the Contract out of an Indexed Segment or Surrender your Contract during the Segment Term, however such Withdrawals or Surrender may be subject to a Surrender Charge and/or positive or negative Index Credits based on pro-rated Cap Rate and Buffer. This may limit your ability to react to market conditions. ING USAAnnuity and Life Insurance Company ING USA is an Iowa stock life insurance company, which was originally incorporated in Minnesota on January 2, 1973. ING USA is a wholly owned subsidiary of Lion Connecticut Holdings Inc. (“Lion Connecticut”), which in turn is a wholly owned subsidiary of Voya Financial, Inc. (“Voya TM ”), which until April 7, 2014, was known as ING U.S., Inc. In May 2013, the common stock of Voya began trading on the New York Stock Exchange under the symbol "VOYA" and Voya completed its initial public offering of common stock. ING USA is authorized to sell insurance and annuities in all states, except New York, and the District of Columbia. Although we are a subsidiary of Voya, Voya is not responsible for the obligations under the Contract. The obligations under the Contract are solely the responsibility of ING USA Annuity and Life Insurance Company. 7 Voya is an affiliate of ING Groep N.V. (“ING”), a global financial institution active in the fields of insurance, banking and asset management. In 2009, ING announced the anticipated separation of its global banking and insurance businesses, including the divestiture of Voya, which together with its subsidiaries, including the Company, constitutes ING’s U.S.-based retirement, investment management and insurance operations. As of March 25, 2014, ING’s ownership of Voya was approximately 43%. Under an agreement with the European Commission, ING is required to divest itself of 100% of Voya by the end of 2016. Our principal office is located at 1475 Dunwoody Drive, West Chester, Pennsylvania 19380. ING USA Separate Account B ING USA Separate Account B (“Separate Account B”) was established as a separate account of the Company on July 14, 1988. It is registered with the SEC as a unit investment trust under the Investment Company Act of 1940, as amended (the “1940 Act”). Separate Account B is a separate investment account used for our variable annuity contracts. We own all the assets in Separate Account B but such assets are kept separate from our other accounts. Although we hold title to the assets of the Separate Account, such assets are not chargeable with the liabilities of any other business that we conduct. Income, gains or losses of the Separate Account are credited to or charged against the assets of the Separate Account without regard to other income, gains or losses of the Company. All obligations arising under the contracts are obligations of the Company. All guarantees and benefits provided under the contract that are not related to the Separate Account are subject to the claims of our creditors and the claims paying ability of the Company and our General Account. Sub-accounts Separate Account B is divided into “Sub-accounts.” Each Sub-account invests directly in shares of a corresponding Fund. While there is only one Sub-account currently available, we reserve the right to add additional Sub-accounts in the future. Under certain circumstances, we may make certain changes to the Sub-accounts. For more information, see page []. More information about the Sub-account(s) available under the contract is contained below. You bear the entire investment risk for amounts allocated through a Sub-account to an underlying Fund, and you may lose your principal. The investment results of the underlying Funds are likely to differ significantly. There is no assurance that any Fund will achieve its investment objectives. You should carefully consider the investment objectives, risks and charges and expenses of an underlying Fund before investing. More information is available in the prospectus for an underlying Fund. You may obtain a copy of the prospectus for an underlying Fund by contacting Customer Service. Contact information for the customer service center appears on page 1. Please work with your investment professional to determine if the available Sub-account(s) may be suited to your financial needs, investment time horizon and risk tolerance. You may allocate Premium or make Reallocations to the [Voya Liquid Assets Portfolio]. [Voya Liquid Assets Portfolio] Investment Adviser: [Directed Services LLC] Investment Subadviser: [Voya Investment Management Co. LLC] Investment Objective: [Seeks a high level of current income consistent with the preservation of capital and liquidity.] Sub-account Value When we make allocate Premium or make Reallocations to a Sub-account as described above, we will convert it to accumulation units. We will divide the amount of the Premium allocated or Reallocation to a particular Sub-account by the value of an accumulation unit for the Sub-account to determine the number of accumulation units of the Sub-account to be held in Separate Account B with respect to your contract. Each Sub-account of Variable Annuity Account B has its own accumulation unit value. This value may increase or decrease from day to day based on the investment performance of the applicable underlying Fund. Shares in an underlying Fund are valued at their net asset value. The net investment results of each Sub-account vary with its investment performance. On the Contract Date, the value in a Sub-account equals the amount allocated to that Sub-account, less a charge for premium tax, if applicable. We calculate the value at the close of each Business Day thereafter as follows: The value in each Sub-account at the close of the preceding Business Day; multiplied by The Sub-account’s Net Return Factor for the current Valuation Period (see below); plus or minus Any transfers to or from the Sub-account during the current Valuation Period; minus Any Withdrawals or Surrender from the Sub-account during the current Valuation Period; minus Applicable taxes, including any premium taxes, not previously deducted, allocated to the Sub-account. 8 A Sub-account’s Net Return Factor is an index number that reflects certain charges under the contract and the investment performance of the Sub-account. The Net Return Factor is calculated for each Sub-account as follows: The net asset value of the Fund in which the Sub-account invests at the close of the current Business Day; plus The amount of any dividend or capital gains distribution declared for and reinvested in such Fund during the current Valuation Period; divided by The net asset value of the Fund at the close of the preceding Business Day; minus The daily charge (e.g. the Product Charge) for each day in the current Valuation Period. Changes to a Sub-account and/or Separate Account B Subject to state and federal law and the rules and regulations thereunder, we may, from time to time, make any of the following changes to Separate Account B with respect to some or all classes of contracts: Offer additional Sub-accounts that will invest in Funds we find appropriate for contracts we issue; Combine two or more Sub-accounts; Close Sub-accounts. We will provide advance notice by a supplement to this prospectus if we close a Sub-account; Substitute a new Fund for a Fund in which a Sub-account currently invests. In the case of a substitution, the new Fund may different fees and charges than the Fund it replaced. A substitution may become necessary if, in our judgment: A Fund no longer suits the purposes of your contract; There is a change in laws or regulations; There is a change in the Fund’s investment objectives or restrictions; The Fund is no longer available for investment; or Another reason we deem a substitution is appropriate. Stop selling the contract; Limit or eliminate any voting rights for Separate Account B (as discussed more fully below); or Make any changes required by the 1940 Act or its rules or regulations. We will not make a change until the change is disclosed in an effective prospectus or prospectus supplement, authorized, if necessary, by an order from the SEC and approved, if necessary, by the appropriate state insurance department(s) and or shareholders. We will provide Notice to You before we make any of these changes to the Sub-accounts and/or Separate Account B that affect the contracts. Voting Rights We will vote the shares of an underlying Fund owned by Separate Account B according to your instructions. However, if the 1940 Act or any related regulations should change, or if interpretations of it or related regulations should change, and we decide that we are permitted to vote the shares of a trust in our own right, we may decide to do so without consulting you. We determine the number of shares that you have in a Sub-account by dividing the value in that Sub-account by the net asset value of one share of the underlying Fund in which a Sub-account invests. We count fractional votes. We will determine the number of shares you can instruct us to vote 180 days or less before a trust shareholder meeting. We will ask you for voting instructions by mail at least 10 days before the meeting. If we do not receive your instructions in time, we will vote the shares in the same proportion as the instructions received from all contracts in that Sub-account. We will also vote shares we hold in Separate Account B that are not attributable to contract Owners in the same proportion. The effect of proportional voting is that a small number of contract Owners may decide the outcome of a vote. Separate Account used for Indexed Segments. Amounts applied to the Indexed Segment will be allocated to a non-unitized separate account established under Iowa law. A non- unitized separate account is a separate account in which the contract holder does not participate in the performance of the assets through unit values or any other interest. Contract holders do not receive a unit value of ownership of assets accounted for in this separate account. Interests under the Contract are registered under the Securities Act of 1933, but the Accounts are not registered under the Investment Company Act of 1940. The risk of investment gain or loss with the assets maintained in the non
